TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 11, 2013



                                      NO. 03-12-00487-CV


                                   J. M. and A. G., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




             APPEAL FROM 207TH DISTRICT COURT OF HAYS COUNTY
               BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
            AFFIRMED ON REHEARING -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment:    IT IS THEREFORE considered, adjudged and ordered that the opinion and

judgment issued by this Court on April 19, 2013 are withdrawn; and the judgment of the trial

court is in all things affirmed. It FURTHER appearing to the Court that appellants have filed an

affidavit of inability to pay costs, it is FURTHER ordered that no costs of appeal be assessed

against appellants; and that this decision be certified below for observance.